April 24, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      RDFM, INC., D/B/A EAGLE JEWELRY AND LOAN #2, Appellant

NO. 14-13-00482-CV                          V.

  UNITED NATIONAL INSURANCE COMPANY, GRIDIRON INSURANCE
    UNDERWRITERS, INC., BRYAN MEYER, PROFESSIONAL TEXAS
      INSURANCE AGENCY, INC. AND SHARON COBB, Appellees
               ________________________________

     Today the Court heard appellees’ motions to dismiss the appeal from the
judgment signed by the court below on February 25, 2013. Having considered the
motions and found them meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, RDFM, Inc., d/b/a Eagle Jewelry and Loan #2.


      We further order this decision certified below for observance.